DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group II and Species C in the reply filed on July 17, 2022 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 17, 2022.


Claim Objections
Claim 1 is objected to because in line 16 there is a semicolon after a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “the main body” lacks proper antecedent basis in the claims.  It is unclear if “the main body” refers to previously recited limitations or refers to a different element.
Claim 1, line 1, recites, “[a] diverter for delivering air”, which suggests that “air” is an intended use of the diverter.  Claim 1, line 3, recites “an intake port” with no reference to “air”.  However, claim 1, lines 3 and 4, recites “the air intake port”, which lacks proper antecedent basis in the claims.  Additionally, claim 1, line 18, recites “with air intake port” (which may refer to “the air intake port”).  It is unclear if the recitations require “air” to be the fluid controlled by the diverter or if “air” is an intended use of the diverter.  For examination purposes, the broadest reasonable interpretation is that the claim scope does not require “air” in combination with the diverter.
Claim 2, line 2, recites “a portion of the exit ports are positioned”.  It is unclear if this refers to a (single) portion of the exit ports that is positioned or if it refers to plural portions of the exit ports that are positioned.
Claim 4, line 2, recites “the inlet port”, which lacks proper antecedent basis in the claims.  It is unclear if the recitation refers to a previously recited port or a new port.
Claim 5, line 2, recites “the entry ports”, which lacks proper antecedent basis in the claims.  It is unclear if the recitation refers to previously recited ports or new ports.
Claim 6, line 2, recites “the inlet valve”, which lacks proper antecedent basis in the claims.  It is unclear if the recitation refers to a previously recited valve or a new valve.
Claim 6, line 3, recites “the outlet ports”, which lacks proper antecedent basis in the claims.  It is unclear if the recitation refers to previously recited ports or new ports.
Claim 8, lines 1 and 2, recites “a exit portion of each of the eight outlet ports are positioned”.  It is unclear if this refers to a (single) portion that is positioned or if it refers to plural portions that are positioned.  It is also unclear if “a” should be --an--.
Claim 9, line 2, recites “the inlet port”, which lacks proper antecedent basis in the claims.  It is unclear if the recitation refers to a previously recited port or a new port.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Devehat et alia (US Patent Number 5,046,522), hereinafter “Le Devehat”.
Re claim 1, Le Devehat discloses a diverter (see the valve of Figs. 1 and 2 with the system in Fig. 4 and note col. 4, lines 43-47) for delivering fluid to a plurality of exit ports (3, 3A) in a predetermined manner, comprising: a manifold (see the housing shown in Fig. 1) having an intake port (2) and the plurality of exit ports housed therein, the intake port and the plurality of exit ports in fluid communication with an internal chamber (the internal portion of the manifold containing element 7) within the manifold; a swivel valve (7) adapted to be received within the internal chamber of the manifold in a manner to allow rotation of the swivel valve with respect to the main body (of the manifold), the swivel valve having a main bore (4A, 4) extending inwardly from a first end and an exit opening (terminating at 4B) positioned along an outer wall of the swivel valve, the exit opening extending into the main bore thus creating a fluid communication path between the main bore and the exit opening (see Fig. 1); and an actuator (11, 12) operatively coupled to the swivel valve to cause said rotation, wherein the actuator causes the swivel valve to be selectively positioned at a plurality of predetermined positions; wherein the intake port is oriented along an inner wall of the manifold at a first location, and a plurality of exit ports are oriented along an inner wall at a plurality of exit port locations (see Fig. 2); and wherein the swivel valve, when operatively positioned within the manifold, will have the main bore in fluid communication with air intake port (see Fig. 1), and the exit opening positionable adjacent to any one of the plurality of exit ports (see Figs. 1 and 2). 
Re “for delivering air” and some limitations of ports referred to as “air” ports, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 5, Le Devehat discloses the diverter of claim 1, wherein each of the plurality of predetermined positions each cause the swivel valve exit opening to be aligned with a selected one of the ports (as the swivel valve rotates, the exit opening aligns with various ports 3; note that the claim recitation to “entry” ports appears to be an error).
Re claim 6, Le Devehat discloses the diverter of claim 5 wherein positioning of the swivel valve at a predetermined one of the plurality of locations thus creates a fluid path extending from the inlet valve (indefinite, but probably means the inlet main bore to the swivel valve) to a predetermined one of the outlet ports (see Figs. 1 and 2). 
Re claim 7, Le Devehat discloses the diverter of claim 6 wherein the main body has eight outlet ports (see Fig. 2). 
Re claim 8, Le Devehat discloses the diverter of claim 7 wherein an exit portion of each of the eight outlet ports are positioned at a first end (i.e, the outer periphery) of the main body. 

Claims 1 and 2 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (US Patent Number 706,928).
Re claim 1, Graham discloses a diverter for delivering fluid to a plurality of exit ports (D) in a predetermined manner, comprising: a manifold (A, B, D, E) having an intake port (A) and the plurality of exit ports (D, E) housed therein, the intake port and the plurality of exit ports in fluid communication with an internal chamber (where valve C is) within the manifold; a swivel valve (C) adapted to be received within the internal chamber of the manifold in a manner to allow rotation of the swivel valve with respect to the main body (of the manifold), the swivel valve having a main bore (H) extending inwardly from a first end and an exit opening (I) positioned along an outer wall of the swivel valve, the exit opening extending into the main bore thus creating a fluid communication path between the main bore and the exit opening (See Fig. 1); and an actuator (the lower ring as shown in Fig. 1 that rotates the valve C) operatively coupled to the swivel valve to cause said rotation, wherein the actuator causes the swivel valve to be selectively positioned at a plurality of predetermined positions; wherein the intake port is oriented along an inner wall of the manifold at a first location, and a plurality of exit ports are oriented along an inner wall at a plurality of exit port locations (see Fig. 2); and wherein the swivel valve, when operatively positioned within the manifold, will have the main bore in fluid communication with air intake port, and the exit opening positionable adjacent to any one of the plurality of exit ports (see  Fig. 2). 
Re claim 2, Graham discloses the diverter of claim 1 wherein the inner wall of the manifold has a conical inner surface portion and a portion of the exit ports are positioned at various locations along the conical inner surface (see Fig. 2), and wherein the exit ports provide fluid communication paths from the various locations along the conical inner surface to a plurality of locations at a first end of the manifold and wherein the swivel valve further has a conical surface which is positioned within the manifold at a location adjacent the manifold conical inner surface (see Fig. 2). 

Allowable Subject Matter
Claims 3, 4, 9, and 10 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (depending on the nature of the amendment to overcome the 35 USC 112 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner works a part-time schedule and can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC KEASEL/Primary Examiner, Art Unit 3753